Citation Nr: 0734203	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  04-41 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type 
II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The Board notes that, following the June 2006 Supplemental 
Statement of the Case, additional VA medical records were 
associated with the claim's file.  However, the information 
contained in the records was cumulative and redundant of the 
information already considered by the RO.  Therefore, the 
veteran will not be prejudiced by the adjudication of his 
claim by the Board.  


FINDING OF FACT

Diabetes mellitus, Type II, began many years after service 
and was not caused by any incident of service.


CONCLUSION OF LAW

Diabetes mellitus, Type II, was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131.  In order to qualify for 
entitlement to compensation under 38 U.S.C.A. §§ 1110, 1131, 
a claimant must prove the existence of (1) a disability and 
(2) that such disability has resulted from a disease or 
injury that occurred in the line of duty.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  

Service connection shall also be granted on a presumptive 
basis for diabetes mellitus if shown to the required degree 
during the first post service year, or for Type II diabetes, 
if it is shown that the veteran was exposed to herbicide 
agents in service.  38 U.S.C.A. §§ 1112, 1116; 38 C.F.R. §§ 
3.307, 3.309.  It is noted that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  The veteran is not alleging service in 
Vietnam, or off the shores of Vietnam, but rather Korea.  
Accordingly, this claim is not affected by the Haas v. 
Nicholson, 20 Vet. App. 257 (2006), stay.  

VA is aware that herbicide agents were used along the 
southern boundary of the demilitarized zone (DMZ) in Korea 
between April 1968 and July 1969.  The veteran's DD-214 does 
confirm that he served in Korea but not during the specified 
time period.  The veteran was released from active duty in 
February 1966, more than two years prior to the herbicide 
presumptive time frame.  Therefore, service connection cannot 
be granted on herbicide exposure.  Service connection can 
still be granted on a direct or presumptive, time period, 
basis. 

The veteran's service medical records show no evidence of 
diabetes mellitus.  The veteran has argued that he "came out 
of the service" with diabetes.  See Statement in Support of 
the Claim (July 2004).  He has also asserted that he was 
diagnosed with the condition in March 1966 on an employment 
physical examination.  The veteran's representative provided 
a copy of a notice of employment termination dated September 
1966.  However, the notice did not reflect that the veteran 
was diagnosed with the diabetes mellitus or provide a copy of 
the employment physical examination.  Additionally, the Board 
finds this assertion inconsistent with the veteran's private 
medical records and, therefore, not credible.

Two of the veteran's private physicians, Dr. Catoni and Dr. 
Sam, noted that he has suffered from diabetes mellitus, Type 
II, since 1977.  In 2004, Dr. Catoni wrote that when he first 
started treating the veteran in 1986, the veteran had 
diabetes mellitus, Type II.  Dr. Catoni also noted that the 
average time between onset and diagnosis of the diseases is 
about ten years.  The physician did note that the veteran 
referred to the onset in 1966, but this statement is 
inconsistent with Dr. Catoni's prior assertion of the onset 
in 1977.  

The evidence does not show diabetes  mellitus during the 
veteran's military service.  There is no medical evidence of 
this disease within the presumptive year after service.  In 
fact, the earliest date showing this condition was in 1977, 
many years after active duty.  The Board must note the lapse 
of many years between the veteran's separation from service 
and the first documented treatment for the claimed disorder.  
The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Additionally, there is no medical evidence linking the 
veteran's diabetes mellitus to any incident of service, and 
the veteran's statements alone are insufficient to establish 
the etiology of the disorders.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

The weight of the credible evidence establishes that diabetes 
mellitus, Type II, began many years after service and was not 
caused by any incident of service.  The Board must conclude 
that the condition was not incurred in or aggravated by 
active service.  As the preponderance of the evidence is 
against the claim for service connection for diabetes 
mellitus, Type II, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the veteran (Aug. 2003, May 2006).  In May 2006, the 
veteran was also advised of potential disability ratings and 
an effective date for any award as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
such, VA fulfilled its notification duties.  

The veteran's service medical records are available, and 
there is no known pertinent evidence that is not currently 
part of the claim's file.  Additionally, a medical 
examination and opinion is not necessary.  Absent a minimal 
showing by competent evidence that a causal connection 
between the veteran's diabetes mellitus, Type II, and 
military service exists, VA has no duty to obtain a medical 
opinion.  Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  
Hence, VA has fulfilled its duty to assist the appellant in 
the development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to service connection for diabetes mellitus, Type 
II, is denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


